Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 1 of 27             PageID 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              MEMPHIS DIVISION



FAATIMAH MUHAMMAD
A/K/A Penny Wildfire, a member of the
Mennefer Tanasi Native American Tribe
And and Trustee, Urebee Uakara WELLSPRINGS ABUNDANT MINISTRY
TRUST

                                        JURY DEMANDED

V

REGIONS BANK and
CHARLES SHOFFNER




                               VERIFIED COMPLAINT

    1.   I​ NTRODUCTION​: Comes now, Faatimah Muhammad a/k/a Penny

         Wildfire, a member of the Mennefer Tanasi Native American Tribe and

         Wellsprings Abundant Ministry Trust and files this complaint against

         REGIONS BANK on the basis of contract fraud, tax fraud, foreclosure

         fraud and false filing of proof of claim in the bankruptcy court .



    2.    JURISDICTION:​ ​Jurisdiction is conferred pursuant to federal question

         pursuant to 28 USCS 1331 and state law claims under 28 USCS 1337, as        .

         The address the subject of this complaint is 414 South Main Street,

         Memphis, TN 38103.



                                                                                     1
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 2 of 27       PageID 2




  3.   VENUE:​ Venue is proper in that the occurrences that give rise to this

       action took place within the State of Tennessee, County of Shelby.



                                    PARTIES



  4. FAATIMAH MUHAMMAD a/k/a PENNEY WILDFIRE a member of the

       Meenefer Tanasi Native American Tribe​ i​ s a resident of the State of

       Tennessee. She is the obligor on the initial transaction and the debtor

       in case no. 18-21373 filed in the United States Bankruptcy Court for the

       Western District of Tennessee.



  5. UREBEE UAKARA, Trustee for WELLSPRINGS ABUNDANT MINISTRY

       TRUST. Wellsprings Abundant Ministry​ is an active trust in Shelby

       County, Tennessee . The trust became the legal owner of 414 South

       Main Street, Memphis, TN pursuant to a Quitclaim deed filed as

       recorded as Instrument 2019062800644628 . The trust is engaged in

       not for profit and community enhancement activities.



  6. REGIONS BANK​ is a national association banking entity authorized to

       do business in the State of Tennessee. It is the mortgage servicer

       and/or owner of the mortgage which is the subject matter of this suit




                                                                                  2
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 3 of 27     PageID 3



     on the real property located at 414 South Main, Memphis, TN 38103. It

     is the real party in interest.



  7. CHARLES SHOFFNER​ is an individual who list his address at 612 S Main

     Street, Memphis, TN. Service of process may be brought against him at

     said location.



                      SPECIFIC FACTUAL ALLEGATIONS



  8. September 14, 1999, Faatimah Muhammad and Jerry L. Ivery executed

     a promissory note to Union Planters Bank in the amount of

     $250,000.00. The note was signed in the State of Mississippi. The

     interest rate was fixed at 8.25% with a maturity date of September 13,

     2014. The note was secured by 414 South Main Street as described in

     the Deed of Trust securing the loan. ( Attached hereto as​ Exhibit “A”​ is

     the promissory note).



  9. The land deed of trust, attached hereto as​ Exhibit “B”​ identified the

     initial sum of $250,000.00 as the principal amount. Paragraph 6 of the

     land deed of trust provided that any sums advanced by the secured

     party for insurance, taxes, repairs or construction as provided in

     Paragraph 3, 4, and 5 shall be secured by the deed of trust as advances




                                                                               3
    Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 4 of 27      PageID 4



          made to protect the Property and shall be payable by Debtor to

          Secured Party, with interest at the rate specified in the note

          representing the primary indebtedness within thirty days following

          written demand for payment sent by Secured Party to Debtor by

          certified mail.



      10. On or about November 20, 2005 , the plaintiffs and the defendant

          entered into a modification agreement attached hereto as ​Exhibit C.    1



          The modification agreement at Paragraph 1 provided that the Bank

          and the Borrower acknowledge and agree that the current principal

          balance evidenced by the note was $188,916,49.



      11. Paragraph 4 of the Modification agreement provides that all payments,

          including any prepayments would be applied first to accrued interest

          due on the Note, then to the payment of the principal of the Note, then

          to the payment of any sums other than principal or interest which are

          secured by the Deed of Trust.



      12. Paragraph 12 of the modification agreement provided that in the event

          of default hereunder, Borrower shall indemnify the Bank against all

          reasonable costs and expenses




1
    All delinquent payments included interest payments.


                                                                                  4
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 5 of 27         PageID 5



     ( including without limitation, reasonable attorney fees and legal fees,

     cost and expenses, and including costs of attending and preparing for

     depositions and other court proceedings) of whatsoever kind or nature

     incurred by the Bank in connection with or relating to the collection,

     enforcement and/or administration of the Note and any of the Loan

     Documents or the protection of the Bank’s rights in the Property and

     collateral covered herein or in any Loan Document. After a

     disagreement over past due payments, Regions Bank sought to

     foreclose upon the property.



  13. In order to forestall foreclosure, the plaintiff brought litigation in

     Chancery Court in case 16-1660 . The defendant received an order of

     summary judgment and was awarded dismissal of the case. The Court

     did not determine the amount that was actually due to Regions Bank.



  14. Thereafter the plaintiff, Faatimah Muhammad filed a Chapter 13

     bankruptcy, identified as case no. 18-30069. The defendants on

     January 3, 2018 filed in the United States Bankruptcy Court their proof

     of claim. They listed the amount owed in the proof of claim as

     $305,287.71 attached hereto as ​Exhibit D.




                                                                                 5
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 6 of 27       PageID 6



  15. According to the records of the defendant filed in the bankruptcy case

     , the plaintiff tendered over $257,058.84 in interest payments .

     Attached to the proof of claim was an itemization of interest, fees and

     expenses required by Bankruptcy Rule 3001(c)(2)(A). The amount

     claimed as of 1/3/19 was listed as $305,287.71. The bankruptcy was

     subsequently dismissed.



  16. Thereafter the plaintiff filed a complaint to restrict and prohibit

     foreclosure for damages and legal equitable relief on August 9, 2019

     identified herein as case no. 19-1109-3. The plaintiff was required to

     place a $5000.00 bond with the Chancery Court Clerk to proceed with

     the litigation.

  17. The defendant responded on August 23, 2019 that the updated loan

     history with details of interest and tax advances to the loan up to

     8/14/19. Attached hereto as E
                                 ​ xhibit E ​is the Response in Opposition At

     that time the defendant asserted that the plaintiff owed in excess of

     $367,562.00 inclusive of principal, interest, fees, taxes and attorney fees.

     This amount represented a difference of $62,274.29 from the amount

     claimed in Bankruptcy Court over a period of eight (8) months.         The

     plaintiff contends that over $62,274.29 has been added to the debt in

     less than a year for a property in which the principal amount actually

     owed was $98,994.73.




                                                                                  6
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 7 of 27         PageID 7



  18. The Chancery Court of Shelby County ( case no 19-1109-1) ruled that the

     amount owed to Regions Bank, based upon the record of Regions Bank

     was $367,562.00. The in rem decision of the Chancery Court entered

     on October 8, 2019 was that Regions Bank was no longer restrained

     from auctioning, selling, foreclosing, advertising or otherwise disposing

     of the Plaintiff’s interest or the interest of any other party in the real

     property located at 414 S. Main Street, Memphis, TN.



  19. It was discovered that despite paying over approximately 257,058.00

     in interest, that Regions Bank, failed to report the interest payments

     made by the plaintiffs.



  20. O
      ​ n or about November 8, 2019, Regions Bank foreclosed upon the

     property herein identified as 414 South Main Street, Memphis,

     Tennessee.     The bidding process began at $300,000.00 despite earlier

     request by the plaintiffs to purchase the property at $300,000.00

     through a third party financing.     The property was purchased by

     CHARLES SHOFFNER ​at the foreclosure auction to Charles Shoffner for

     $510,000.00.



  21. On or about December 19, 2019, after waiting for an accounting after

     the foreclosure sale, the plaintiff, Faatimah Muhammad submitted an




                                                                                  7
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 8 of 27         PageID 8



     email requesting an accounting of the fees and detailing the net

     payout to Doug Alrutz, attorney for Regions Bank. On December 20,

     2019, Doug Alrutz submitted the following:

           Payoff to Regions Bank as $383,537.35

                 $12,000.00 ---------------------------- Tranzon Asset Advisors

                 $12,604.65---------------------------- Wyatt, Tarrant & Combs

                     ( Oct/Nov fees & expenses)

                 $26,805.09-----------------------------Center City Revenue Corp

                 $    500.00----------------------------- Fee for agreed resolution

           Total Additional Charges : $51,909.74.

           Total Proceeds Payable to Wellsprings Abundant Trust:

     $74,552.91. ( See​ Exhibit “ F” ​email from Doug Alrutz).



  22. Regions Bank further represented that the calculation was contingent

     on confirmation that the CCDC debt had not increased since the payoff

     was provided and was continent on no protracted negotiations on a

     consent order of Dismissal of the Wellsprings case against Regions.

     After numerous interchanges regarding the $5000.00 bond held,

     Regions Bank agreed to release the $5000.00.



  23. As of this date, Regions Bank has not released the surplage and

     threatens to withhold the proceeds in contravention of the deed of




                                                                                      8
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 9 of 27     PageID 9



     trust which provides that from the proceeds of the sale Trustee shall

     first pay all costs of the sale including reasonable compensation to the

     Trustee, then the indebtedness due Secured Party by the Debtor,

     including accrued interest and attorney fees due for collection of the

     debt, and then lastly, any balance remaining to Debtor.



  24.Charles Shoffner was the last bid at the foreclosure sale. The next door

     neighbor of Faatimah Muhammad is Ephraim Urevbu. He resides at

     410 South Main Street, Memphis, Tennessee. Mr. Urevbu has a

     doorway that exits onto the stairwell of the subject property at the top

     of the stairwell. Mr. Urevbu does not have lawful right to the ingress or

     egress of the stairwell.



  25. On or before November 12, 2019, the property foreclosed upon was

     vandalized. The portion of the property vandalized was the loft in which

     Faatimah Muhammad resided.         The property entrance to the loft was

     secured by an iron wrought door to the stairwell. The wooden entry

     door at the top of the stairs was at the top of 32 steps.



  26. The iron wrought door and the interior door were broken into.

     ( Attached hereto as are the pictures of the stairwell, iron wrought

     door, and wooden door as ​Exhibit G) ​ .




                                                                                 9
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 10 of 27        PageID 10



   27. Tim Edwards , home constructionist was hired to repair the damage.

      As he was repairing the damage, Ephraim Urevbu, the plaintiff’s next

      door neighbor represented that the new owner entered the residence

      of Faatimah Muhammad. It was known to Regions Bank and Charles

      Shoffner that Faatimah Muhammad resided didn the upstairs loft.

      There was no other entry point broken.

      ( Attached is the affidavit of Tim Edwards and Faatimah Muhammad as

      Exhibit H).



   28. Neither Faatimah Muhammad nor Jerry Ivery received any legal

      process from Charles Shoffner for an unlawful detainer warrant prior to

      the entry onto the property.



   29. On or about December 16, 2019, Charles Shoffer signed and notarized

      and Notice to Vacate and submitted same to Faatimah Muhammad

      through U.S. postage mail. ( Attached hereto as​ Exhibit I ​is the Notice

      to Vacate).



                              CAUSE OF ACTION

                               REGIONS BANK
                                  COUNT I
                            BREACH OF CONTRACT


   30. The plaintiffs restate paragraph 1-29 as if fully copied herein.



                                                                                10
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 11 of 27        PageID 11




   31. With the origination of the loan, Union Planters Bank, later merged

      with Regions Bank, provided the plaintiffs with promissory notes which

      served as the contract between the plaintiff and Regions Bank, The

      loan modification agreement entered into between the plaintiffs and

      Regions Bank became a part of the original contract.



   32. Although these notes do not contain any provision specifically

      governing the manner in which Regions Bank would report mortgage

      interest to plaintiffs, it is an implicit term of each such contract that

      Regions Bank (Union Planters Bank) will abide by its legal duty to

      provide accurate Forms 1098 as required by 26 USCS Section 6050H.

      This implicit term of the note is material to borrowers because of the

      tax deductibility of mortgage interest and so they can carry out their

      legal obligations to file their taxes accurately.



   33. Regions Bank has continually breached this implied contractual term

      by failing to accurately report interest payments “ received” by it as

      required by Section 6050H and the definition of interest under 26 USCS

      163(a) from the inception of the loan until the current date..

   34. Regions Bank breached the contract to tender the residuals of the sale

      according to the Contract and as such has damaged the plaintiff. As a




                                                                                  11
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 12 of 27         PageID 12



      result of Regions’ breach of the implicit term of its notes, plaintiffs have

      been damaged as set forth in the paragraph marked damages.



                           COUNT II
                        REGIONS BANK
     BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING


   35. The plaintiff restates paragraphs 1-34 as if fully copied herein.



   36. In every contract, the parties have a duty to act in good faith and deal

      with each other fairly. At the time of entering into the loan

      modification agreements with plaintiffs, Regions Bank was already in a

      contractual relationship with the plaintiff consisting of the original

      agreement. As such, Regions Bank had such a duty to act in good faith

      with respect to plaintiffs. This included the duty to not to conceal and

      or fully and unambiguously disclose to plaintiffs that as a consequence

      of agreeing to Regions’ loan modification agreement would be that

      Regions would “convert” all of their deferred and/or unpaid interest into

      “ principal, “ and that as a result they would lose forever the opportunity

      to deduct that interest when it was paid. The actions of the

      defendants were continuous from the date of the modification

      agreement until the current date.




                                                                                  12
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 13 of 27       PageID 13



   37. Regions breached the implied covenant of good faith and fair dealings

      by failing to report to the IRS payments of deferred and unpaid interest

      it received from Plaintiffs consistent with the IRS regulations and

      guidelines. This inaccurate reporting deprived the Plaintiffs of

      significant tax deductions.



   38. Regions breached the implied covenant of good faith and fair dealings

      by inaccurately reporting the fees as it relates specifically to the payoff

      amount, marketing services, appraisal and inspections, attorney fees,

      taxes and other costs. This action has been continuous and ongoing

      until the current date.



   39. Regions breached the implied covenant of good faith and fair dealings

      by failing to timely tender the surplus of the sale conducted October,

      2019 and in continuing to hold the proceeds.



   40.   Regions breached the implied covenant of good faith and fair

      dealing by the implementation of its accounting procedure that

      resulted in the fraudulent debt represented as owed, as well as the

      exorbitant attorney fees and other costs. It is further alleged that

      Regions acted intentionally and with knowledge that its reporting

      policies were in violation of law and took its actions notwithstanding




                                                                                13
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 14 of 27        PageID 14



      that knowledge so as to maximize its own profits and avoid conflict

      with its borrowers and the IRS and in its accounting procedures.



   41. Regions committed its wrongful acts intentionally and with knowledge

      of the harm it was doing to consumers and in a manner shocking to

      the conscience so punitive damages should be assessed against

      Regions.



                                  COUNT III
                                REGIONS BANK
                                   FRAUD


   42. The plaintiff restates paragraph 1-41 as if fully copied herein.



   43.The actions of fraud of Regions Bank relates specifically to (a)

      accounting practices, (b) cost imposed with marketing, attorney fees,

      inspections and appraisals for purposes of increasing the amount

      owed, (c) fraud in all its forms, disclosures and communications to the

      plaintiffs regarding the benefits of a loan modification, (d) fraud in the

      failure to disclose to the plaintiffs that if they obtain a loan modification

      that they will lose hundreds of thousands of dollars as a result of

      Region’s capitalization of the unpaid interest that has been

      incorporated into the New Principal Balance of the modified loan(e)

      fraud in the denial of tax deductions interest paid by continually failing



                                                                                14
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 15 of 27      PageID 15



      to submit Form 1098, (f) fraud in the oppressive and continual increase

      of fees owed after the auction of the property netted more than the

      amount owed; (g) fraud in retaining all funds contingent upon the

      plaintiffs signing a consent order of dismissal of a state law claim in

      which the defendant fraudulent represented the amount of funds

      owed and (h) fraud upon the state and bankruptcy court.



   44.   As alleged, Regions knowingly and intentionally concealed from

      plaintiffs that as a consequence of proceeding with their loan

      modification would be that Regions would continuously convert all

      deferred and unpaid interest into “ principal” and that Regions would

      continue to not report that interest on the borrower’s Form 1098 when

      it was repaid. Regions intentionally concealed its policy from its

      borrowers for its own benefit as alleged previously. The information

      Regions concealed was material to plaintiffs in that had they known the

      true facts, they would have acted differently than they did.

   45.Regions further misrepresented from the date of the modification to

      the current date the amount of principal and interest owed.



   46.Regions misrepresented that Regions was not and is not currently

      under a legal duty pursuant to 42 USCS 6050H to report accurately all

      the interest Regions received during each calendar year and it was




                                                                                15
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 16 of 27      PageID 16



      further under a duty to correct any mistake on Form 1098 as soon as

      possible after determining that a wrong amount had been reported.



   47. Regions knew that concealment of the facts relating to its wrongful

      interest reporting would be relied upon by the plaintiffs.



   48.   Plaintiff did not know about Regions past and current improper and

      illegal reporting. The plaintiff contends that all interest not reported as

      income by Regions Bank and as a proper deduction on Form 1098

      should have been recaptured and reduced the debt.



   49.As a direct and proximate result of the multiple concealments , the

      Plaintiffs have suffered and been damaged in an amount according to

      proof but no less than the amount of the deductions denied to the

      Plaintiffs.

   50. Regions fraudulent concealment was undertaken with a conscious

      disregard of its effect on plaintiffs and in a manner shocking to the

      conscience such that punitive damages should be awarded.



   51. Moreover Regions knew that the plaintiff relied upon their superior

      position and that their reliance on their deductions for expenses and




                                                                               16
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 17 of 27         PageID 17



      cost, as well as the retainment of funds tendered after foreclosure, and

      their failure to file form 1098 for over 20 plus years.



                                    COUNT IV
                                 26 USCS 6050H


   52. The plaintiffs restate paragraphs 1-51 as if fully copied herein.



   53. Plaintiffs assert that there exist an implied private right of action to

      enforce the terms of 26 USCS 6050H under the test established in Cort

      v Ash, 422 US 66, 78 (1975).



   54.To the extent an implied private right of action exist on behalf of a

      borrower to enforce the terms of 26 USCS 6050H against a lender,

      Plaintiff alleges as follows:

   55. Regions had a duty to accurately report to the IRS the amount of

      mortgage interest Plaintiff paid to it under 26 USCS 6050H. Regions

      breached this duty by failing to report payments of deferred interest on

      the Form 1098s it issued to its borrowers, including plaintiff.



   56. As a proximate result of Regions breach of its statutory duty as herein

      alleged, plaintiffs have been harmed and deprived of their ability to




                                                                                  17
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 18 of 27       PageID 18



      accurately report to the IRS the full amount of their mortgage interest

      deductions and are entitled to equitable relief to remedy their situation.




                                     COUNT V
                             FALSE BANKRUPTCY CLAIM


57. The plaintiffs restates paragraphs 1-56 as if fully copied herein.



58. The plaintiffs herein state that the defendants filed a false proof of claim

on January 3, 2019 in Case NO. 18-30068 attached hereto as Exhibit D. The

defendants represented that the amount of the claim was $305,287.71 and

the value of the property as $350,000.00. Both representations were false.

The defendants attached a spreadsheet detailing the payment, late fees,

interest, and advances from 1999 - 2015. The accounting submitted by the

defendant was incomplete, false and designed to mislead the Court.



                                    COUNT VI

                                  42 USCS 1981



59. The plaintiff restate paragraph 1-58 as if fully copied herein




                                                                                   18
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 19 of 27     PageID 19



60. The plaintiff, Faatimah Muhammad a/k/a ​Penny Wildfire, a member of

the Mennefer Tanasi Native American Tribe asserts that based upon her

status as indigenous Indian that she has been denied her civil rights to own

property as that of white citizens similary situated.



61. That the acts of the Defendant, Regions Bank has been ongoing,

continuous and hostile from 1999 to the present date. That the false

accounting, failure to report the interest paid on the loan to the IRS and

denying them tax deductions by their actions to submit the 1098 for

reporting on Schedule E as required by law, reporting false and exorbitant

charges to the United States Bankruptcy Court in the form of a false Proof of

Claim, false statement of value due, the reporting of false and exorbitant

charges to the Chancery Court of Shelby County, Tennessee, the withholding

of the surplus, the wrongful taking of the property and the denial of wealth

accumulation as a result of the denial of interest deductions. Said actions

have been continuous and ongoing.



62. The acts of the defendants have been in violation of 42 USCS 1981 as

amended.




                                                                               19
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 20 of 27           PageID 20



63. The plaintiffs individually and collectively seek injunctive relief and

damages i​ n the amount of 10 million as compensatory damages and 50

million as punitive damages.


                                   COUNT VII
                             DECLARATORY JUDGMENT


64 The plaintiffs seek a declaratory judgment pursuant to that Regions Bank

has a federal statutory duty to issue 1098 to all of mortgage customers

pursuant to law without regard to race, ethnicity, sex, age, disability in

support the Plaintiffs assert the following.



65. That Regions Bank has openly, defiantly, intentionally and fraudulently

failed to comply with federal tax law as it relates to mortgage held by

indigenous persons and/or African Americans.       That the actions of Regions

Bank has been intentionally and as such, the real estate market for the

plaintiffs and others similarly situation is hostile and oppressive.



66. The plaintiffs seek a declaratory judgment that the actions of Regions

Bank is a violation of federal law and regulations, more specifically the

inclusion of interest as principal, the capitalization of interest and the

intentional failure to file 1098 interest payments to the IRS.




                                                                                   20
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 21 of 27         PageID 21



67. A declaratory judgent is necessary to immediately resolve the issue as to

whether Regions Bank is correctly reporting mortgage interest payments on

Form 1098 and whether Regions Bank should be required to provide

corrected 1098 forms to Faatimah Muhammad and Jerry Ivery for all years in

which its policies did not conform to law.



68. Without such a declaratory judgment, plaintiffs and the class members

will have no way of properly reporting their payments of mortgage interest to

the IRS in their tax returns and cannot correct previous omissions caused by

Regions Bank.



69. Wherefore declaratory relief is necessary and proper in this matter.




                                 COUNT VIII
                             UNLAWFUL TRESPASS


70. . The plaintiffs restate paragraphs 1 -69 as if fully stated herein.



71. It is believed that on or about November 12, 2019, Charles Shoffner, and/or

his agent, after purchasing the property at the foreclosure sale for the

amount of $510,000.00 proceeded to enter the property identified as 120




                                                                                 21
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 22 of 27     PageID 22



Huling without obtaining a proper unlawful detainer warrant pursuant to TN

Code Annotated .



69. Charles Shoffner, and/or agent, obtained access to the property identified

as 410 South Main #201 by obtaining egress onto the stairwell landing of said

property and bursting into the door of the property occupied by Faatimah

Muhammad, prior owners.



70. Charles Shoffner, and/or agent, exited the property by kicking the iron

wrought door outward. The property was left open . The plaintiff, Faatimah

Muhammad returned to the property identified as 120 Huling and found the

outside door damage and open. The inside doorway was damaged and left

open.



71. It is believed that Charles Shoffner, and/or agent, committed this act

without obtaining a warrant for unlawful detainer in contravention of 120

Huling.   As a result of the actions of Charles Shoffner, and/or agent, the

plaintiff suffered theft of property and extreme mental, emotional anguish by

placing her in fear of her person and property.



72. It is believed that Charles Shoffner, and/or agent, acted in a gangster/mob

manner and took this action to cause the plaintiff undue fear . As a result of




                                                                                 22
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 23 of 27      PageID 23



the actions of Charles Shoffner or others acting on his behalf, the plaintiff

suffered damages in the amount of $500,000.00. The plaintiff also seek

punitive damages for the actions of Charles Shoffner.



                              COUNT IX
            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


74. The plaintiff restates paragraphs 1 -73 as if fully copied herein

On November 12, 2019, as a result of the actions of Charles Shoffner or those

acting on his behalf, the property possessed by the plaintiff, Faatimah

Muhammad was vandalized.



75. The plaintiff was placed in extreme fear of her life and seeks a finding of

the intentional infliction of emotional distress.   The plaintiff seeks damages

in the amount of $500,000.00 and punitive damages in the amount of 1.5

million dollars.

                                   COUNT X
                                  CONSPIRACY


76. The plaintiff restate paragraphs 1 75. as if fully copied herein.

77. The defendant Regions Bank and the defendant Charles Shoffner acted

jointly to effectuate an unlawful taking of the property without just

compensation and in violation of the contract and statutory provisions

identified herein as 414 Main Street and 120 Huling Avenue.




                                                                                23
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 24 of 27       PageID 24



78. That Regions Bank wrongfully foreclosed upon the property, engaged in

false and unreasonable charges, fraudulent accounting proceedings,

withholding of surplage based upon false contingencies.



79. Charles Shoffner, and/or agents utilized mob like actions to force the

plaintiff from her home be vandalizing and destroying the security of the

home without obtaining a detainer warrant according to law.



80. That Regions Bank and Charles Shoffner acted in furtherance of the

conspiracy to effectuate a wrongful taking of the property and to place the

plaintiff in economic fear, fear of her person and property.



8 1. As a result of the actions of the defendant, the plaintiff seeks injunctive

relief to stop any actions of possession pending the disposition of the action

and for permanent injunctive relief to set aside the act of foreclosure. In

addition, the plaintiff seeks damages in the amount of 15 million dollars.



                                 PRAYER FOR RELIEF



   1.    WHEREFORE, plaintiffs pray for judgement and injunctive and

        equitable relief against ​REGIONS BANK AND CHARLES SHOFFNER ​ as

        follows:




                                                                                   24
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 25 of 27        PageID 25



      Regions Bank

   (a) A judicial declaration that Regions Bank has committed the violations

      alleged herein

   (b) For general and special damages in an amount to be proven at time of

      trial, including but not limited to accountancy fees necessary to amend

      their tax returns and/or to determine the value of any lost deductions,

      and the value of the lost deductions;

   (c) For punitive or exemplary damages on all cause of action where

      appropriate;

   (d) For actual damages for fear, anxiety, stress, embarrassment in the

      amount of $15 million dollars.

   (e) For an order enjoining Regions from issuing any IRS Forms 1098’s that

      not account for its receipt of unpaid or deferred interest received from

      and that Regions be compelled to issue corrected 1098 forms to the

      plaintiffs for all years in which it has done so wrongfully and for which

      there is still sufficient time for the plaintiffs to amend their tax returns

      for that year. For those years in which the plaintiffs have not been able

      to amend their tax returns, the plaintiff sees a return of interest for all

      years relevant. Plaintiff further request that as a part of its equitable

      powers, the Court order Regions to pay for the accounting fees

      necessary for the plaintiffs to amend their tax returns should they wish

      to do so.




                                                                                    25
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 26 of 27         PageID 26



   (f) An order in equity ( if no damages are awarded) requiring Regions to

      pay any accountancy expenses necessary to determine if they lost

      money as a result of the Regions mis-reporting of mortgage interest on

      their Form 1098.

   (g) Set aside the foreclosure of the property herein identified

   (h) Prejudgment interest at the legal rate

   (i) Attorney fees

   (j) Cost of suit, including expert witness fees and costs, herein incurred.

   (k) For such other and further relief as this Court deems proper and just.



                            JURY TRIAL DEMANDED

The plaintiff and all those similarly situated hereby demand a trial by jury for

all issues so triable, including all of Plaintiff’s claims and any affirmative

defenses that may be asserted herein .




                              CHARLES SHOFFNER



B. The plaintiff seeks actual damages in the amount of $500.000.00 and

punitive damages in the amount of $15 million dollars.




                                                                                 26
Case 2:20-cv-02063-SHL-dkv Document 1 Filed 01/28/20 Page 27 of 27         PageID 27



(i) Prejudgment interest at the legal rate

(ii) Attorney fees

(iii) Cost of suit, including expert witness fees and costs, herein incurred.

(iv) For such other and further relief as this Court deems proper and just.



                            JURY TRIAL DEMANDED

The plaintiff and all those similarly situated hereby demand a trial by jury for

all issues so triable, including all of Plaintiff’s claims and any affirmative

defenses that may be asserted herein .



                                       /s/Wanda Abioto
                                       10345 D’Iberville Blvd
                                       D’Iberville, MS 39504
                                       503-597-8491
                                       abiotolaw@gmail.com
                                       office@abiotolaw.com
                                       MSB 8156




                                                                                 27
